Citation Nr: 0106430	
Decision Date: 03/05/01    Archive Date: 03/08/01

DOCKET NO.  99-15 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease (CAD).  

2.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from September 1941 to October 
1945.  He was a prisoner of war (POW) from February 1943 to 
June 1944.  His awards and decorations include the Purple 
Heart Medal.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 rating decision from the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
generalized anxiety disorder (claimed as post traumatic 
stress disorder) and assigned a 30 percent evaluation.  That 
rating decision also denied service connection for CAD, hand 
burns, skin cancer, and bilateral hearing loss.  The veteran 
appealed.  

By rating decision dated in November 1999, the RO granted 
service connection for burns on the hands, face and head and 
assigned a 10 percent evaluation, and for basal cell 
carcinoma and a 10 percent evaluation was assigned.  

In connection with his appeal, the veteran testified before 
the undersigned member of the Board in December 2000; a 
transcript of that hearing is associated with the claims 
file.  

At the hearing, the veteran raised the issue of entitlement 
to service connection for arthritis of the spine.  This issue 
is referred to the RO for adjudication.  


REMAND

The veteran's claims were denied by the RO on the ground that 
they were not well grounded.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a)(2), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

If a veteran is a former prisoner of war who was detained for 
not less than 30 days, and beriberi heart disease develops to 
a degree of 10 percent or more at any time after active 
service has ended, such disease may be service connected even 
though there is no evidence of such disease in service.  
38 U.S.C.A. §§ 1112(b); 38 C.F.R. §§ 3.307, 3.309(c).  The 
regulation was amended effective August 24, 1993, to shows 
that the term "beriberi heart disease" includes ischemic 
heart disease, if the former POW experienced localized edema 
during captivity.  Veterans Benefits Administration Circular 
21-97-1.

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

The veteran's service medical records are unavailable.  In 
August 1998, the National Personnel Records Center (NPRC) 
notified the RO that the veteran's personnel file, to include 
service medical records, were not found and are presumed to 
have been destroyed in a fire at the NPRC.  

Private treatment records dated in October 1994 indicate the 
veteran may have ischemic heart disease.  On a former POW 
medical history, dated in February 1998, he denied having 
experienced localized edema while a POW.  

His cardiac symptoms were diagnosed as arteriosclerotic heart 
disease and CAD on a VA examination in October 1998.  The 
examiner expressed the opinion that the veteran's heart 
disease was unrelated to his wartime experiences.  However, 
it is unclear whether the examiner reviewed the claims 
folder.

At the hearing in December 2000, the veteran testified that 
he was currently receiving treatment from his private 
physician, and from the VA Medical Center in Loma Linda, 
California.  Records of treatment for the period subsequent 
to October 1998 have not been associated with the claims 
folder.  

The veteran further testified that he had hearing loss as a 
result of an explosion when the tank he was driving blew up.  
Transcript at 11.  He stated that his hearing had decreased 
since that time.  

On VA examination in October 1998, the veteran was diagnosed 
with mild to moderate bilateral, high frequency sensorineural 
hearing loss.  No opinion was provided as to the etiology of 
the hearing loss.  

The Court has held that the duty to assist the veteran in 
obtaining and developing facts and evidence to support his 
claim includes obtaining pertinent outstanding medical 
records as well as adequate and contemporary VA examinations, 
by a specialist when needed.  Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Littke v. Derwinski, 1 Vet. App. 90 (1990).  The 
Court has also held that where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill the statutory duty to 
assist under 38 U.S.C.A. § 5107(b) (West 1991).  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).  In this case, 
development in the form of a VA examination to determine the 
etiology of the hearing loss would be probative of the 
veteran's claim.  Further, the veteran had identified 
treatment records that have not been associated with the 
claims folder.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should attempt to secure all 
of the veteran's service medical records.  
The RO should make another request for 
these records, from all appropriate 
sources to include, the Army Reserve 
Personnel Center (ARPERCEN), Archives and 
Records Administration (NARA), and 
Surgeon General's Office (SGO).  

2.  The RO should, in accordance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-97 (2000) (to be codified at 
38 U.S.C. § 5103A(c)), request that the 
veteran supply the names and addresses of 
all those who have treated him for a 
cardiac condition or hearing loss, 
including Dr. Devorrage.  The RO should 
then take all necessary steps to obtain 
copies of any records not already 
contained in the claims folder, including 
all records of the veteran's treatment at 
the Loma Linda VA Medical Center.  The RO 
should also inform the veteran of any 
records it has been unsuccessful in 
obtaining as provided under Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A(b)(2)).  

3.  The RO should request that the 
examiner who conducted the October 1998 
audiology examination, review the 
veteran's claims folder including a copy 
of this remand, and express an opinion as 
to the whether it is at least as likely 
as not that any current hearing loss is 
related to injuries in service, including 
exposure to loud noise as a tank crew 
member.  All findings should be reported 
in detail, a complete rationale must be 
given for any opinion expressed, and the 
foundation for all conclusions should be 
clearly set forth.

If the examiner who conducted the October 
1998 examination is unavailable or 
otherwise unable to respond to this 
request, the veteran should be afforded a 
new examination in order to obtain the 
requested opinion.

4.  The RO should request that the 
examiner who conducted the October 1998 
heart examination review the claims folder 
including this remand, and express an 
opinion as to whether the veteran 
currently has ischemic heart disease or 
residuals of beriberi heart disease.  The 
examiner should also provide an opinion as 
to whether any current heart disease is 
related to disease or injury during the 
veteran'' period of service.  The examiner 
should provide reasons for any opinions.

If the examiner is unavailable or unable 
to provide the requested opinions, the 
veteran should be afforded a new 
examination for the purpose of obtaining 
the requested opinions.

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The veteran is advised that any examination requested in 
accordance with this remand is deemed necessary to evaluate 
his claims and that his failure, without good cause, to 
report for scheduled examinations could result in the denial 
of his claims.  38 C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


